Case: 10-20456 Document: 00511331071 Page: 1 Date Filed: 12/23/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 23, 2010
                                     No. 10-20456
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

VALLIRE OZENE; LYNDON GRANGER; LATOYA JERNIGAN,

                                                   Plaintiffs–Appellants,
v.

TEXAS DEPARTMENT OF FAMILY PROTECTIVE SERVICES; AMBER
JERNIGAN; WANDA MILES; CLAUDIA ANN JACKSON; TASHA
RODGERS; LATASHA ALLEN; DAISY CLARK,

                                                   Defendants–Appellees.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:10-CV-245


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Vallire Ozene, Lyndon Granger, and Latoya Jernigan (Appellants) sued
the Texas Department of Family Protective Services (TDFPS) and several
TDFPS officials (collectively the State Defendants), and other individuals
unaffiliated with the state of Texas. The case appears to stem from a dispute
over the custody of two minor children, S.J. and T.J. Both children were subject



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-20456 Document: 00511331071 Page: 2 Date Filed: 12/23/2010



                                            No. 10-20456

to writs of attachment in Texas state court naming the TDFPS as their
temporary managing conservator. The Appellants claimed in their lawsuit that
the various defendants conspired to fabricate false allegations against the
Appellants in order to terminate the Appellants’ custodial rights over S.J. and
T.J. The complaint included allegations that the defendants violated the Fourth,
Fifth, Sixth, and Fourteenth Amendments, and sought relief pursuant to 42
U.S.C. § 1983.            The Appellants requested damages in the amount of
$100 million, as well as the possession of S.J. and T.J.
       The State Defendants moved for dismissal of the Appellants’ suit, and the
district court dismissed the case, pursuant to F ED. R. C IV. P. 12(b)(1), after it
determined that it lacked subject matter jurisdiction. Specifically, the district
court concluded that the Appellants’ suit was an attempt to modify the terms of
state-court child custody orders, and that both the Rooker-Feldman doctrine 1 and
the domestic relations exception to federal jurisdiction2 applied to limit the
court’s jurisdiction. The Appellants, proceeding pro se, now appeal.
       We consider at the outset whether the Appellants have abandoned all
issues on appeal. The Federal Rules of Appellate Procedure require that an
appellant’s brief contain “appellant’s contentions and the reasons for them, with
citations to the authorities and parts of the record on which the appellant
relies.”3 “Failure adequately to brief an issue on appeal constitutes waiver of
that argument.”4           Moreover, “[a]lthough pro se briefs are to be liberally



       1
        See D.C. Ct. App. v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263
U.S. 413 (1923).
       2
         Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992) (“[T]he domestic relations
exception . . . divests the federal courts of power to issue divorce, alimony, and child custody
decrees.”).
       3
           FED . R. APP . P. 28(a)(9)(A).
       4
           Procter & Gamble Co. v. Amway Corp., 376 F.3d 496, 499 n.1 (5th Cir. 2004).

                                                 2
     Case: 10-20456 Document: 00511331071 Page: 3 Date Filed: 12/23/2010



                                        No. 10-20456

construed, pro se litigants have no general immunity from the rule that issues
and arguments not briefed on appeal are abandoned.” 5
       In their brief, the Appellants simply provide a list of the rights that they
claim have been violated in their case, as well as a list of citations to cases
addressing whether qualified immunity is available for state officials who
commit constitutional violations when removing children from the custody of
their parents. The district court did not dismiss the Appellants’ suit on qualified
immunity grounds, however, and the Appellants utterly fail to address the
district court’s decision to apply the Rooker-Feldman doctrine and the domestic
relations exception to this case. Because the Appellants point to no specific error
in the district court’s order, we hold that the Appellants have abandoned all
issues on appeal.6
       AFFIRMED.




       5
         Geiger v. Jowers, 404 F.3d 371, 373 n.6 (5th Cir. 2005) (per curiam) (citation omitted);
see also United States v. Wilkes, 20 F.3d 651, 653 (5th Cir. 1994) (per curiam) (“[W]hile we
construe pro se pleadings liberally, pro se litigants, like all other parties, must abide by the
Federal Rules of Appellate Procedure.”).
       6
         See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (noting that “arguments must
be briefed to be preserved” (citation and quotation marks omitted)).

                                               3